EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Josephine Paltin (62587) on 12/22/2020.
The application has been amended as follows: 

1. (Currently Amended) A method for serving different versions of storage management components from network-attached storage, the method comprising:
by a second version of a storage management component that executes on a first computing device, receiving from a storage manager: 
(A) metadata about a first version of the storage management component, wherein executable files of the first version of the storage management component are stored on a first network-attached storage in communication with the storage manager and unattached to the first computing device, 
(B) instructions to refresh a designated connection to network-attached storage, and 
wherein the first computing device comprises one or more hardware processors, and wherein the storage manager executes on a second computing device comprising one or more hardware processors;
by the second version of the storage management component, storing the metadata to the first computing device;
by the second version of the storage management component, causing the designated connection to network-attached storage to be refreshed, comprising releasing an attached second network-attached storage and attaching to the first network-attached storage;
after completion of storage management operations that are underway involving the second version of the storage management component, stopping the second version of the storage management component from executing further on the first computing device;
based at least in part on the metadata stored at the first computing device, reading, into a main memory configured in the first computing device, the executable files of the first version of the storage management component from the attached first network-attached storage; 
changing the storage management component at the first computing device from the second version to the first version by executing the executable files of the first version of the storage management component, and
by the first version of the storage management component executing on the first computing device, taking part in at least one further storage management operation managed by the storage manager. 

2. (Currently Amended) The method of claim 1 further comprising:
from among a plurality of storage management components operating in [[the]] a storage management system, targeting by the storage manager one or more storage management components for changing the storage management component from the second version to the first version; and
wherein only the targeted one or more storage management components receive from the storage manager the metadata and the instructions to refresh.

3. (Original) The method of claim 1, wherein the second version of the storage management component further receives from the storage manager (C) instructions that the second version of the storage management component is to stop executing after it completes storage management operations that are underway.

4. (Original) The method of claim 1, wherein the at least one further storage management operation in which the first version of the storage management component participates is one of: a backup to a secondary storage device, an archiving to the secondary storage device, a replicating to the secondary storage device, and a restore from a secondary copy associated with the secondary storage device.

5. (Currently Amended) The method of claim 1, wherein at least some of the metadata is extracted by the storage manager from the executable files of the first version of the storage management [[agent]] component which are stored in the first network-attached storage.



7. (Currently Amended) The method of claim 1, wherein the storage management component is associated with [[the]] an application that executes on the first computing device;
in regard to a plurality of storage management operations managed by the storage manager with reference to the application:
the second version of the storage management component participates in a first subset of the plurality of storage management operations before the reading, into the main memory configured in the first computing device, of the executable files of the first version of the storage management component from the attached first network-attached storage, and 
the first version of the storage management component participates in a second subset of the plurality of storage management operations after the reading. 

8. (Original) The method of claim 1, wherein the storage management component is one of a media agent and a data agent.


9. (Currently Amended) A storage management system comprising:
a first network-attached storage, configured as detached from a first computing device, and comprising a first network-shared file system;
a second network-attached storage, configured as attached to the first computing device, and comprising a second network-shared file system;
a storage manager for managing [[the]] storage management operations in the storage management system, wherein the storage manager is in communication with 
a storage management agent that executes on the first computing device, which comprises one or more hardware processors; and
wherein the first computing device is configured to:
by a second version of the storage management agent, receive from the storage manager: (A) metadata about a first version of the storage management agent, and (B) instructions to refresh a designated connection to network-attached storage,
refresh the designated connection to network-attached storage, comprising releasing the attached second network-attached storage and attaching to the first network-attached storage,
after completion of storage management operations that are underway involving the second version of the storage management agent, stop execution of the second version of the storage management agent,
based at least in part on the metadata received from the storage manager, read into a main memory, which is configured in the first computing device, executable files of the first version of the storage management agent from the first network-shared file system,
changing the storage management agent on the first computing device from the second version to the first version by executing the executable files of the first version of the storage management agent, and
by the first version of the storage management agent, execute further storage management operations. 

10. (Original) The storage management system of claim 9, wherein the metadata is extracted by the storage manager from the executable files of the first version of the storage management agent, which are stored in the first network-shared file system.

11. (Original) The storage management system of claim 9, wherein the first computing device executes the executable files of the first version of the storage management agent based on further instructions received from the storage manager.

12. (Currently Amended) The storage management system of claim 9, wherein the storage manager is configured to target, from among a plurality of storage management  agents operating in the storage management system, one or more storage management  agents that execute on one or more respective target computing devices for changing from the second version to the first version; and
wherein only the one or more respective target computing devices receive from the storage manager the metadata and the instructions to refresh.

13. (Currently Amended) The storage management system of claim 9, wherein the second version of the storage management agent further receives from the storage manager (C) instructions that the second version of the storage management agent is to stop executing after it completes storage management operations that are underway.

14. (Original) The storage management system of claim 9, wherein the further storage management operations comprise at least one of: a backup, an archiving, a replicating, and a restore from a secondary copy.


15. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by a first computing device comprising one or more hardware processors, cause the first computing device to perform operations comprising:
by a second version of a storage management agent that executes on the first computing device, receive from a storage manager: (A) metadata about a first version of the storage management agent, 
refresh the designated connection, comprising releasing an attached second network-attached storage and attaching to a first network-attached storage,
after completion of storage management operations that are underway involving the second version of the storage management  agent, cause the second version of the storage management agent to stop executing,
based at least in part on the metadata received from the storage manager, read into a main memory, which is configured in the first computing device, executable files of the first version of the storage management agent from the first network-attached storage,
change the storage management agent on the first computing device from the second version to the first version by executing the executable files of the first version of the storage management agent, and
execute further storage management operations by the first version of the storage management agent. 

16. (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the second version of the storage management agent further receives from the storage manager (C) instructions that the second version of the storage management agent is to stop executing after it completes the storage management operations that are underway.

17. (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein when the first network-attached storage is attached to the first computing device, the first network-attached storage provides a network-shared file system to the first computing device for serving thereto the executable files of the first version of the storage management agent.

 (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein in regard to a plurality of storage management operations for data generated by the first computing device, a first subset of the plurality of storage management operations are performed using the second version of the storage management agent before the change, and after the change the [[set]] plurality of storage management operations resume using the first version of the storage management agent.


19. (Original) The non-transitory computer-readable medium of claim 15, wherein after the change, the first version of the storage management agent receives instructions from the storage manager to resume the further storage management operations.

20. (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the storage management agent is one of a media agent and a data agent.


DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Priority
Examiner acknowledges Applicant’s claim to priority benefits of 16/024458, 15/671011, 15/413249, 14/513049 filed 6/29/2018, 8/7/2017, 1/23/2017, 10/13/2014, respectively.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/18/2019 is/are in compliance 


REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
Independent claims 1, 9, 15 all comprise (or are significantly similar to), among other things, by a second version of a storage management component that executes on a first computing device, receiving from a storage manager: (A) metadata about a first version of the storage management component, wherein executable files of the first version of the storage management component are stored on a first network-attached storage in communication with the storage manager and unattached to the first computing device, (B) instructions to refresh a designated connection to network-attached storage, and wherein the first computing device comprises one or more hardware processors, and wherein the storage manager executes on a second computing device comprising one or more hardware processors; by the second version of the storage management component, storing the metadata to the first computing device; by the second version of the storage management component, causing the designated connection to network-attached storage to be refreshed, comprising releasing an attached second network-attached storage and attaching to the first network-attached storage; after completion of storage management operations that are underway involving the second version of the storage management component, stopping the second version of the storage management component from executing further on the first computing device; based at least in part on the metadata stored at the first computing device, reading, into a main memory configured in the first computing device, the executable files of the 

This is a first action allowance and Examiner supplements the record. Examiner is the same Examiner from the parent applications. The claims are similar to, and allowable for, the same reasons as detailed in the previous records and notices of allowances, most recently discussed in Notice of Allowance 4/19/2019 of Application 16/024458 and most detailed in Notice of Allowance 10/26/2016 of Application 14/513049. Examiner again reiterates that the main alleged novelty of the invention – that network attached storage can essentially function as a removable drive for the purposes of quickly providing appropriate updates to executables – is obvious. The claims are allowable, as the previous claims were, because the sum totality of the scope claimed (i.e. the claim as a whole) is non-obvious as it simply requires too many modifications to any given reference.
Examiner has reviewed the previous allowances and the instant IDS, and sees no reason the instant scope (as amended) should depart from the previous determination of non-obviousness that rendered the parent applications allowable. The claims still require the disparate features of refreshing connections to NAS, waiting for storage management operations to finish, using Tian (US Pub. 2014/0201725) for the record as relevant.
A statutory 101 rejection is not proper because Claim 1 is a method and Claims 9 and 15 include a physical component. A judicial exception rejection is not appropriate because the claims are not directed to ineligible subject matter. A Double Patenting rejection was proper, but Examiner contacted Counsel and a terminal disclaimer was filed to all parents. Examiner also sought an amendment to Claim 1 to require it to actually perform the updating, and Counsel agreed. No 112a rejections were proper. Some further amendments were made in consideration of antecedent basis with respect to 112b.
All claims are allowed as amended.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NICHOLAS P CELANI/Examiner, Art Unit 2449